Filed Pursuant to Rule 424(b)(3) Registration No. 333-163356 PROSPECTUS 3,931,352 Shares SIGMA DESIGNS, INC. Common Stock The selling shareholders identified in this prospectus may sell from time to time up to 3,931,352 shares of our common stock.We are not selling any securities under this prospectus and will not receive any of the proceeds from the sale of shares by the selling security holders. Our common stock is traded on the Nasdaq Global Market under the symbol “SIGM.” The last reported sale price of our common stock on the Nasdaq Global Market on December 22, 2009 was $10.93 per share. Investing in our common stock involves a high degree of risk. You should carefully read and consider the “Risk Factors” beginning on page3. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus isDecember 23, 2009 TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 3 Forward-Looking Statements 18 Proceeds from the Offering 19 Selling Shareholders 19 Plan of Distribution 22 Legal Matters 24 Experts 24 Where You Can Find More Information 24 Documents Incorporated by Reference 24 ABOUT THIS PROSPECTUS You should rely only on the information contained or incorporated by reference in this prospectus. We have not authorized anyone to provide information or to make representations not contained in this prospectus. This prospectus is neither an offer to sell nor a solicitation of an offer to buy any securities other than those registered by this prospectus, nor is it an offer to sell or a solicitation of an offer to buy securities where an offer or solicitation would be unlawful. Neither the delivery of this prospectus, nor any sale made under this prospectus, means that the information contained or incorporated by reference in this prospectus is correct as of any time after the date of this prospectus. You should read this prospectus together with the additional information described under the heading “Where You Can Find More Information.” PROSPECTUS SUMMARY This summary highlights information contained elsewhere or incorporated by reference into this prospectus. Because it is a summary, it does not contain all of the information that you should consider before investing in our securities. You should read this entire prospectus carefully, including the section entitled “Risk Factors” and the documents that we incorporate by reference into this prospectus, before making an investment decision. Unless the context requires otherwise, in this prospectus and the information incorporated herein by reference, the terms “Sigma,” “we,” “us” and “our” refer to Sigma Designs, Inc., a California corporation. References to “selling security holders” refer to the stockholders listed herein under the heading “Selling Security Holders” on page 19, who may sell shares from time to time as described in this prospectus. SIGMA DESIGNS, INC. We are a leading fabless provider of highly integrated system-on-chip, or SoC, solutions that are used to deliver multimedia entertainment throughout the home.We currently offer four distinct technologies that we market as separate product lines: media processors, VXP video image processing, Ultra-wideband devices and Z-Wave devices.Each of these technologies also contributes to our fully integrated SoC offerings. On November 10, 2009, we acquired CopperGate Communications Ltd. CopperGate is a leading provider of silicon-based modem solutions enabling distribution of broadband digital content over all three types of wires in the home: coax, phone and power. CopperGate solutions are deployed by service providers such as AT&T enabling the delivery of HDTV, VoIP and fast Internet services.
